977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael B. CLARK, Plaintiff-Appellant,v.Dana YOUNGSTROM;  Marilyn Letts, Defendants-Appellees.
No. 92-1410.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1992.

Before RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Michael B. Clark, a Michigan state prisoner, requests the appointment of counsel on appeal from the summary judgment for defendants in this civil rights action filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Clark brought suit against two prison mail room clerks seeking declaratory, injunctive, and monetary relief.   He alleged that defendants had violated his First and Fourteenth Amendment rights by refusing to allow him to receive certain mail under a prison regulation that forbids the receipt of depictions of homosexual activity.   The district court entered summary judgment for the defendants, and this appeal followed.


3
Upon review, it is concluded that defendants were properly granted summary judgment, as there is no genuine issue of material fact and they are entitled to judgment as a matter of law.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).   The regulation in question does not violate Clark's First Amendment rights, as it is reasonably related to legitimate penological interests.   See Thornburgh v. Abbott, 490 U.S. 401, 414-19 (1989);   Turner v. Safley, 482 U.S. 78, 89 (1987).   Furthermore, the record shows that Clark received all the process to which he was due, including notice and an opportunity to appeal.   See Martin v. Kelley, 803 F.2d 236, 243-44 (6th Cir.1986).   Accordingly, the request for counsel is denied and the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.